Citation Nr: 0216781	
Decision Date: 11/20/02    Archive Date: 11/26/02

DOCKET NO.  01-03 853	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama



THE ISSUES

1  Entitlement to service connection for a right hip 
disorder.

2.  Entitlement to service connection for a stomach disorder.

(Additional claims of entitlement to service connection for 
an eye disorder and for bilateral hearing loss will be the 
subjects of a later decision.)


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel


INTRODUCTION

The veteran served on active duty from January 1955 to 
January 1959. 

This case comes before the Board of Veterans' Appeals (Board) 
from a January 2000 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which denied claims of entitlement 
to service connection for right hip condition, a stomach 
disorder, an eye disorder, and for bilateral hearing loss.  
Several other claims were also denied in the January 2000 
rating action, as to which the veteran initiated an appeal.  
However, these were subsequently granted in a September 2001 
decision of RO Hearing Officer, and are not before the Board.

In his April 2001 substantive appeal, the veteran requested a 
hearing, to be held before a Member of the Board.  A hearing 
was scheduled for May 29, 2002.  According to a statement in 
the file, the veteran did not appear for the hearing on the 
scheduled hearing date, but instead, appeared at the RO to 
request rescheduling of the hearing for a later date as well 
as declining to attend the scheduled hearing.  The presiding 
Board Member, who was present at the RO to conduct the 
hearing, determined that, in light of the veteran's failure 
to provide any advance notice of his intent not to attend the 
Travel Board hearing, thereby denying other veterans an 
opportunity to secure a position on the docket and present 
their cases, his hearing would not be rescheduled.  See 38 
C.F.R. § 20.704 (2002) (requiring showing of good cause for 
rescheduling or failing to appear for Travel Board hearing).

As for the claims of entitlement to service connection for an 
eye disorder and for bilateral hearing loss, the Board is 
undertaking additional development on these claims pursuant 
to authority granted by 67 Fed. Reg. 3,099, 3,104 (Jan. 23, 
2002) (now codified at 38 C.F.R. § 19.9(a)(2) (2002)).  When 
it is completed, the Board will provide notice of the 
development as required by Rule of Practice 903.  67 Fed. 
Reg. 3,099, 3,105 (Jan. 23, 2002) (codified at 38 C.F.R. § 
20.903.)  After giving the notice and reviewing any response 
to the notice, the Board will prepare a separate decision 
addressing those claims.


FINDINGS OF FACT

1.  The service medical records reflect that the veteran was 
involved in a motor vehicle accident in December 1957, 
resulting in facial fractures, requiring wire fixation of the 
fractured maxilla and left mandible, and lacerations on the 
face, without nerve or artery involvement.  There was no 
documentation of any injuries to the right hip or stomach as 
a result of the accident, or of any right hip or stomach 
problems in service.

2.  The evidence fails to show any current clinical pathology 
of the right hip or stomach, and fails to include any 
competent evidence etiologically linking any such currently 
claimed disabilities to service or to a service-connected 
disability.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).

2.  Service connection for a stomach disorder is not 
warranted.  38 U.S.C.A. §§ 1110, 1131 (West 1991 & Supp. 
2002); 38 C.F.R. §§ 3.303, 3.310 (2002).






REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Preliminary matters - VCAA

Before addressing the issue on appeal, the Board notes that, 
in November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-175 
(now codified at 38 U.S.C.A. §§ 5100-5103A, 5106-7 (West 
Supp. 2002)), which substantially modified the circumstances 
under which VA's duty to assist claimants applies, and how 
that duty is to be discharged.  The new statute revised the 
former section 5107(a) of title 38, United States Code, to 
eliminate the requirement that a claimant come forward first 
with evidence to well ground a claim before the Secretary of 
Veterans Affairs is obligated to assist the claimant in 
developing the facts pertinent to the claim.  The new law 
affects claims pending on or filed after the date of 
enactment (as well as certain claims that were finally denied 
during the period from July 14, 1999, to November 9, 2000).  
See generally Holliday v. Principi, 14 Vet. App. 280 (2001); 
see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has published new regulations to implement 
many provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (now codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a) (2002)).  The intended effect 
of these regulations is to establish clear guidelines 
consistent with the intent of Congress regarding the timing 
and scope of assistance VA will provide a claimant who files 
a substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence, and 
to assist claimants in obtaining evidence.  The regulations, 
which in pertinent part are effective as of the date of 
enactment of the VCAA, interpret and implement the mandates 
of the statute, "and do not provide any rights other than 
those provided by the VCAA."  66 Fed. Reg. 45,629.  For the 
reasons discussed below, the Board finds that the 
requirements of the VCAA and the implementing regulations 
have been satisfied in this matter.  


Changes potentially relevant to the appellant's claim include 
the establishment of specific procedures for advising the 
claimant and his  representative of information required to 
substantiate a claim, a broader VA obligation to obtain 
relevant records and advise claimants of the status of those 
efforts, and an enhanced requirement to provide a VA medical 
examination and/or obtain a medical opinion in cases where 
such a procedure is necessary to make a decision on a claim.

Judicial case law is inconsistent as to whether the new law 
is to be given retroactive effect.  The Court has held that 
the entire VCAA potentially affects claims pending on or 
filed after the date of enactment (as well as certain claims 
that were finally denied during the period from July 14, 
1999, to November 9, 2000).  See generally Holliday v. 
Principi, supra; see also Karnas v. Derwinski, 1 Vet. App. 
308 (1991).  That analysis would include cases that had been 
decided by the Board before the VCAA, but were pending in 
Court at the time of its enactment.  However, the U.S. Court 
of Appeals for the Federal Circuit has recently held that 
only section 4 of the VCAA (which eliminated the well-
grounded claim requirement) is retroactively applicable to 
decisions of the Board entered before the enactment date of 
the VCAA, and that section 3(a) of the VCAA (covering duty-
to-notify and duty-to-assist provisions) is not retroactively 
applicable to pre-VCAA decisions of the Board.  See Dyment v. 
Principi, 287 F.3d 1377 (Fed. Cir. 2002); Bernklau v. 
Principi, 291 F.3d 795 (Fed. Cir. 2002) (stating that Dyment 
"was plainly correct").

Although the Federal Circuit appears to have reasoned that 
the VCAA may not retroactively apply to claims or appeals 
pending on the date of its enactment, the Court stated that 
it was not deciding that question at this time.  In this 
regard, the Board notes that VAOPGCPREC 11-2000 (Nov. 27, 
2000) appears to hold that the VCAA is retroactively 
applicable to claims pending on the date of its enactment.  
Further, the regulations issued to implement the VCAA are 
expressly applicable to "any claim for benefits received by 
VA on or after November 9, 2000, the VCAA's enactment date, 
as well as to any claim filed before that date but not 
decided by VA as of that date."  66 Fed. Reg. 45,629 (Aug. 
29, 2001).  Precedent opinions of the chief legal officer of 
the Department, and regulations of the Department, are 
binding on the Board.  38 U.S.C.A. § 7104(c) (West 1991).  
Therefore, for purposes of the present case, the Board will 
assume that the VCAA is applicable to claims or appeals 
pending before the RO or the Board on the date of its 
enactment.

The Board finds that the requirements of the VCAA have been 
met in this case.  The appellant was advised, by virtue of 
detailed the statement of the case (SOC) issued in March 2001 
and the supplemental statement of the case (SSOC), issued in 
September 2001, of the pertinent law, and what the evidence 
must show in order to substantiate his claims.  We therefore 
believe that appropriate notice has been given in this 
matter. 

The RO, in May 2001, wrote to the veteran notifying him of 
the opportunity to submit additional evidence, and the 
assistance available to help him obtain evidence in support 
of his claim, to include an explanation of what was required 
of the claimant and VA in terms of development of the 
evidence.  See Quartuccio v. Principi,16 Vet. App, 183, 187 
(2002) (noting that VA must advise claimants as to the 
evidentiary development requirements of the VCAA).  It 
appears that all obtainable evidence identified by the 
appellant relative to his claims has been obtained and 
associated with the claims folder, and that neither he nor 
his representative has identified any other pertinent 
evidence, not already of record, which would need to be 
obtained for an equitable disposition of this appeal.  
Accordingly, the Board believes that VA has no outstanding 
duty to inform the veteran or his representative that any 
additional information or evidence is needed to substantiate 
his claims.  VCAA § 3(a), 114 Stat. 2096, 2096-97 (now 
codified as amended at 38 U.S.C. A. § 5103). 

Because the VCAA and the new regulations were enacted during 
the pendency of this appeal, the Board has considered the 
applicability of Bernard v. Brown, 4 Vet. App. 384, 393-394 
(1993).  In Bernard, the Court held that, before the Board 
addresses in a decision a question that has not been 
addressed by the RO, it must consider whether the claimant 
has been given adequate notice of the need to submit evidence 
or argument, an opportunity to submit such evidence or 
argument, and an opportunity to address the question at a 
hearing, and whether the claimant has been prejudiced by any 
denials of those opportunities.  As discussed in detail 
above, the Board has reviewed the evidence of record and 
determined that all notification and development actions 
required by the new legislation and the implementing 
regulations appear to have been completed.  Thus, the Board 
believes that we may proceed with a decision in this case, 
without prejudice to the veteran.

Accordingly, we find that VA has satisfied its duty to assist 
the appellant in apprising him as to the evidence needed, and 
in obtaining evidence pertaining to his claims, under both 
former law and the VCAA.  The Board, therefore, finds that no 
useful purpose would be served in remanding this matter for 
yet more development.  Such a remand would result in 
unnecessarily imposing additional burdens on VA, with no 
additional benefit flowing to the appellant.  The Court of 
Appeals for Veterans Claims has held that such remands are to 
be avoided.  See Winters v. West, 12 Vet. App. 203 (1999) (en 
banc), vacated on other grounds sub nom. Winters v. Gober, 
219 F.3d 1375 (Fed. Cir. 2000); Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991); Sabonis v. Brown, 6 Vet. App. 426, 430 
(1994).  The Court has stated, "The VCAA is a reason to 
remand many, many claims, but it is not an excuse to remand 
all claims."  Livesay v. Principi, 15 Vet. App. 165, 178 
(2001). (en banc).  See also Wensch v. Principi, 15 Vet. App. 
362, 368 (2001), noting, "When there is extensive factual 
development in a case, reflected both in the record on appeal 
(ROA) and the BVA's decision, which indicates no reasonable 
possibility that any further assistance would aid the 
appellant in substantiating his claim, this Court has 
concluded that the VCAA does not apply."

It is the Board's responsibility to evaluate the entire 
record on appeal.  See 38 U.S.C.A. § 7104(a) (West 1991 & 
Supp. 2001).  When there is an approximate balance in the 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 1991); 38 C.F.R. § 3.102 (2000); 
VCAA § 4, 114 Stat. 2096, 2098-99 (codified as amended at 
38 U.S.C. § 5107(b) (West Supp. 2001)).  



In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
of Appeals for Veterans Claims held that a veteran need only 
demonstrate that there is an "approximate balance of 
positive and negative evidence" in order to prevail.  The 
Court has also stated, "It is clear that to deny a claim on 
its merits, the evidence must preponderate against the 
claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), 
citing Gilbert.

II.  Factual Background

The service medical records show that the veteran was 
involved in an automobile accident in December 1957 resulting 
in: a compound, comminuted fracture of the nasal bones 
without artery or nerve involvement; a simple, comminuted 
fracture of the maxilla with depression of the entire maxilla 
and of the right malar bone with depression, without artery 
of nerve involvement; a simple, comminuted fracture of the 
right and left vertical rami of the mandible, without artery 
or nerve involvement; and laceration wounds of the mid-
forehead, left cheek, and left lower lip without artery or 
nerve involvement.  The records showed that wire fixation of 
the fractured maxilla and left mandible and was required.  

A medical board report dated in December 1958 showed that the 
board determined that the veteran had made a complete 
recovery from his injuries, and that he was fit for full 
duty.  The veteran was released to inactive duty in January 
1959.  His January 1959 separation examination reflects that 
no physical abnormalities were found on clinical evaluation, 
aside from scarring.

The record includes a private medical statement from Dr. H., 
received in January 2001.  The doctor stated that, after 
reviewing the veteran's medical records, he could find no 
record of facial injury other than those sustained in 
service.  He noted that, upon intra-oral irrigation, fluid 
passed from the veteran's left maxillary sinus into the 
right.  The doctor reported that this problem still existed, 
and that it should relate back to the accident which occurred 
in service.


A VA examination was conducted in March 2001.  The veteran 
reported that his right hip was injured in the accident which 
occurred during service.  He complained of symptoms of 
periodic pain and stiffness.  It was noted that there was no 
history of arthritis and that the veteran did not use any 
pain medications.  With respect to the stomach, the veteran 
reported that, as a result of the facial and dental injuries 
sustained in the accident which occurred in service, he 
stayed on a liquid diet and had limited masticating 
abilities.  He reported that he had to use Rolaids off and on 
and had been taking Prevacid for more than a year.  He 
indicated that he had no symptoms of heartburn, vomiting, or 
nausea on Prevacid.  

VA physical examination revealed unremarkable gait and no 
abnormal posture.  There was full range of motion of the hip, 
although slight pain on extreme abduction and adduction was 
noted.  (The examination report makes reference to the left 
hip as pertains to these findings, although it appears that 
it was in fact the right hip which was examined).  Slight 
posterior tenderness was also noted.  X-ray films of the 
right hip were normal.  Clinical evaluation of the abdomen 
revealed slight tenderness in the epigastric region.  No 
organomegaly was appreciated, and bowel sounds were normal.  
Diagnoses of right hip pain; probable tendonitis of the right 
hip; and history of dyspepsia, on Prevacid for dyspeptic 
symptoms, which are under control, were made.

The veteran presented testimony at a hearing held before a 
Decision Review Officer at the RO in August 2001.  He 
testified that the accident in service had caused him to be 
thrown out of the top of a convertible, landing in a dry 
creek, and he believed that this was causing current symptoms 
of hip pain.  He testified that arthritis of the hip had not 
been diagnosed.  With regard to the stomach, the veteran 
testified that, as a result of being on a liquid diet for 
several months following the accident in service, his stomach 
had shrunk.  He stated that he began to eat regular meals and 
developed stomach problems, which he thought were ulcers.  
The veteran testified that an upper GI (gastrointestinal) 
serieswas done and he was told that he did not have ulcers, 
but had a sensitive stomach which could be due to it having 
shrunk and then stretched back out.  He indicated that the GI 
series was conducted several years ago, but nothing was 
found.  He indicated that his stomach was sensitive, and that 
he experienced burning symptoms and indigestion.  

III.  Pertinent Law and Regulations

Applicable laws and regulations provide that service 
connection may be granted for disability resulting from a 
disease or injury incurred in or aggravated by military 
service.  38 U.S.C.A. §§ 1110, 1131 (West Supp. 2002); 38 
C.F.R. § 3.303(a) (2002).  Under 38 C.F.R. § 3.303(b), 
service connection may be awarded for a "chronic" 
disability when: (1) a chronic disease manifests itself and 
is identified as such in service (or within a presumptive 
period under 38 C.F.R. § 3.307) and the veteran has the same 
condition at present; or (2) a disease manifests itself 
during service (or during the presumptive period) but is not 
identified until later, there is a showing of continuity of 
symptomatology after discharge, and the medical evidence 
relates the symptomatology to the veteran's present 
condition.  Savage v. Gober, 10 Vet. App. 488, 495-98 (1997).

Notwithstanding the lack of evidence of a disorder during 
service, service connection may still be granted if all of 
the evidence, including that pertinent to service, 
establishes that the currently claimed disability was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).  
For certain chronic diseases, such as arthritis, service 
connection may be granted on a presumptive basis when the 
disease is manifested to a degree of ten percent or more 
within one year after the date of separation from service.  
38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 
3.309.  While the disease need not be diagnosed within the 
presumptive period, it must be shown, by acceptable lay or 
medical evidence, that there were characteristic 
manifestations of the disease to the required degree.  Id.

In addition, a disability which is proximately due to or the 
result of a service-connected disease or injury shall be 
service connected.  When service connection is thus 
established for a secondary condition, the secondary 
condition is considered a part of the original condition.  38 
C.F.R. § 3.310; see also Harder v. Brown, 5 Vet. App. 183, 
187 (1993).  Secondary service connection may also be 
warranted for a non-service-connected disability when that 
disability is aggravated by a service-connected disability.  
Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

IV.  Analysis

The veteran is seeking entitlement to service connection for 
claimed disorders of the right hip and stomach.  He maintains 
that, at the time of the automobile accident which occurred 
during service in December 1957, he was thrown from the car, 
a convertible, landing in a dry creek and injuring his right 
hip.  The veteran also contends that his claimed stomach 
condition warrants service connection because, as a result of 
the injuries sustained the accident in service, he was not 
able to eat solid food or open his mouth until four months 
later, resulting in a shrunken stomach and subsequent 
problems due to stomach sensitivity.

The Court of Appeals for Veterans Claims has consistently 
held that, under the law cited above, "[a] determination of 
service connection requires a finding of the existence of a 
current disability and a determination of a relationship 
between that disability and an injury or disease incurred in 
service."  Watson v. Brown, 4 Vet. App. 309, 314 (1993).  
The fact that an injury occurred in service alone is not 
enough; there must be a current disability resulting from 
that condition.  See Rabideau v. Derwinski, 2 Vet. App. 141, 
144 (1992); Chelte v. Brown, 10 Vet. App. 268, 271 (1997).  
This principle has been repeatedly reaffirmed by the Court of 
Appeals for the Federal Circuit, which has stated that "a 
veteran seeking disability benefits must establish . . . the 
existence of a disability [and] a connection between the 
veteran's service and the disability."  Boyer v. West, 210 
F.3d 1351, 1353 (Fed. Cir. 2000).

A review of the service medical records reflects that the 
veteran was involved in an automobile accident in December 
1957, resulting primarily in facial fractures and 
lacerations, requiring wire fixation of the former.  The 
records do not reflect that injuries to either the right hip 
or the stomach were sustained, or that the veteran had any 
right hip or stomach problems in service.  It is significant 
that the January 1959 separation examination also failed to 
identify any clinical abnormalities of the right hip or 
stomach.

The veteran reports that his current symptoms of the right 
hip consist of pain and stiffness.  A VA examination 
conducted in March 2001 revealed virtually no physical 
disability of the hip.  There was full range of motion of the 
hip, although posterior tenderness and slight pain on extreme 
abduction and adduction were noted.  X-ray films of the right 
hip were normal.  A diagnosis of right hip pain, probable 
tendonitis of the right hip, was made.  Essentially, the 
veteran's claimed right hip disorder is manifested by nothing 
other than pain.  As discussed above, no pathology or 
functional impairment of the right hip has been identified on 
recent VA medical examination or at any time post-service.  
While the Board does not dispute that the veteran has 
symptoms of pain, absent a finding of an underlying disorder, 
the condition cannot be service-connected.  See Sanchez-
Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001). 

With regard to the veteran's claimed stomach disorder, upon 
recent VA medical evaluation conducted in March 2001, he 
reported that he had to use Rolaids off and on, and had been 
taking Prevacid for more than a year.  He indicated that he 
had no symptoms of heartburn, vomiting, or nausea on 
Prevacid.  An examination of the abdomen revealed slight 
tenderness of the epigastric region.  No organomegaly was 
appreciated, and bowel sounds were normal.  A diagnosis of a 
history of dyspepsia, on Prevacid for dyspeptic symptoms, 
noted to be under control, was made.  In hearing testimony 
provided in 2001, the veteran stated that, several years 
before, he had undergone a GI series, because he thought he 
had an ulcer.  However, he testified that the GI series did 
not reveal an ulcer.  Again, as to this claimed disability, 
although the veteran has reported in hearing testimony that 
he has symptoms of burning and indigestion, no physical 
disorder or underlying disability of the stomach has been 
diagnosed. 

As explained above, there is no evidence of a current right 
hip disability or of a stomach disorder.  In the absence of a 
diagnosed disability, these claims must be denied.  See 
Rabideau and Chelte, supra; see also Degmetich v. Brown, 104 
F.3d 1328 (Fed. Cir. 1997); Gilpin v. Brown, 155 F.3d 1353 
(Fed. Cir. 1998).

Even were the Board to assume that current clinical disorders 
of the right hip and stomach existed, there has been no 
competent evidence of a nexus between those conditions and 
the veteran's service or a service-connected disability 
presented.  A claim based upon an assertion as to cause-and-
effect relating to a particular disability requires competent 
medical nexus evidence.  The Court has reiterated this 
requirement many times.  See, e.g., Bostain v. West, 11 Vet. 
App. 124, 127 (1998).

Although the veteran maintains that his claimed right hip and 
stomach disorders are etiologically related to the accident 
which occurred during service, statements prepared by lay 
persons ostensibly untrained in medicine cannot constitute 
competent medical evidence to establish service connection.  
A layperson can certainly provide an eyewitness account of 
his or her own visible symptoms.  See Layno v. Brown, 5 Vet. 
App. 465, 469 (1994).  However, the capability of a witness 
to offer such evidence is different from the capability of a 
witness to offer evidence that requires medical knowledge.  
For the most part, a witness qualified as an expert by 
knowledge, skill, experience, training, or education must 
provide medical testimony.  Espiritu v. Derwinski, 2 Vet. 
App. 492, 494-95 (1992).  The record does not indicate that 
the veteran has the requisite medical expertise to render a 
medical opinion.  Thus, his statements cannot make up for the 
lack of medical evidence showing current disabilities of the 
right hip and stomach or a nexus to service or a service-
connected disability.  Moreover, although we have above-cited 
caselaw indicating our responsibility to identify which 
medical opinions we find convincing, in this matter there are 
no professional opinions in favor of the veteran's claims.

Consistent with the discussion of the evidence contained 
herein, the Board concludes that the preponderance of the 
evidence is against establishing service connection for a 
right hip disorder or for a stomach disorder. 



ORDER

Entitlement to service connection for a right hip disorder is 
denied.

Entitlement to service connection for a stomach disorder is 
denied.




		
	ANDREW J. MULLEN
	Member, Board of Veterans' Appeals


IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.

? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

